162 F.3d 1151
Pens. Plan Guide (CCH) P 23945BAnthony J. Maiuro, on Behalf of Flying Tiger Line, Inc.Pension Plan for Flight Engineers as subsumed ormerged into Federal Express CorporationEmployees' Pension Planv.Flying Tiger Line, Inc. Pension Plan for Flight Engineers,as subsumed or merged into Federal Express CorporationEmployees' Pension Plan, Federal Express Corporation, asAdministrator of Flying Tiger Line, Inc. Fixed Pension Planfor Pilots as subsumed or merged into Federal Express Corporation
NO. 97-5449
United States Court of Appeals,Third Circuit.
June 23, 1998
Appeal From:  D.N.J. ,No.95cv3820

1
Affirmed.